Citation Nr: 1820935	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a right hip disability. 

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1986 and from January 2003 to August 2003. He also had Army Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2016, the Veteran testified during a hearing before the undersigned.  A transcript is of record.

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record is against a finding that the Veteran's right hip disability is related to an injury sustained during active service.

2. The evidence of record is against a finding that the Veteran's right knee disability is related to an injury sustained during active service






CONCLUSIONS OF LAW

1. The criteria for service connection for a right hip disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may only be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the veteran was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including arthritis, and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his degenerative arthritis, right hip and right knee disability are due to his active service. See March 2010 Notice of Disagreement. Following a review of the record and the Veteran's contentions, the Board finds that service connection for right hip and right knee disability is not warranted.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of right hip osteoarthritis and right knee strain. See June 2014 Hip and Thighs Disability Benefits Questionnaire (DBQ) Examination and June 2014 Knee Conditions DBQ Examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, a July 1985 service treatment record (STR) notes complaints of a right thigh bruise above the knee that occurred while playing football the week previous. Objective findings were no contusion, abrasion, swelling, effusion, or pain with full right knee range of motion. Assessment was resolving muscular pain. In an August 2003 Report of Medical Assessment, the Veteran noted a complaint to what the examiner referred to as "acute chronic knee pain."

In January 2009, the Veteran attended a VA Joints examination. The examiner diagnosed bilateral hip degenerative joint disease (DJD), right hip worse than left. The Veteran indicated that he developed right knee pain with training in 1995. No medical opinion was provided.

In a February 2010 letter, Dr. E. L. noted that the Veteran has been his patient for many years that that after his deployment to Kuwait he began to complain of right hip and right knee pain and also developed hypertension. Further, he stated that "In my opinion, this Veteran suffers from medical conditions which more likely than not resulted from his military service." 

In June 2014, the Veteran attended a VA Knee and Thighs DBQ examination. The examiner diagnosed right hip osteoarthritis. The Veteran stated that in 2003, while in Kuwait, he began to have right hip pain, was evaluated at sick call and prescribed Motrin, and carried on his duties. He further stated that the hip pain got worse over time rendering physical exercises during training difficult and that at times he was limping. Upon examination and after review of the Veteran's claim file, the examiner opined that the Veteran's right hip arthritic condition is less likely as noted incurred in or caused by findings documented in July 1985 and August 2003. The rationale was stated as follows:

. . . review of the records shows a muscular sprain in July 1985 treated with analgesic balm, a self-limited event and an episode of knee pain in 2003. Due to the chronology of event and the self-limited condition diagnosed in 1985 and 2003, arthritis is a slow process related to age, and also severe trauma can accelerate the process. Therefore the veteran's right hip arthritis condition is less as likely as not .... incurred in or caused by findings documented in July 1985 and August 2003.  

In June 2014, the Veteran attended a VA Knee Conditions DBQ examination. The examiner diagnosed right knee strain with a 1985 date of diagnosis. The Veteran noted that he had right knee pain around 2006 during physical training, went to sick call, and was treated with Motrin. He further stated that the pain did not improve and has gotten worse over the years. In addition, he stated that he did not seek care at the VA, was prescribed physical therapy, NSAID, and Naprosyn for at least 10 years and injections with some improvement. Upon examination and after review of the Veteran's claim file, the examiner opined that the Veteran's right knee condition is less likely as not incurred in or caused by findings documents in July 1985 and August 2003. Rationale provided was stated as follows:

 . . .  review of the records shows a muscular sprain in July 1985 treated with analgesic balm, a self-limited event and an episode of knee pain in 2003. Due to the chronology of event and the self-limited condition diagnosed in 1985 and 2003, the veteran's right knee condition is less as likely as not . . . incurred in or caused by findings documented in July 1985 and August 2005.  

Numerous VA treatment records from June 2008 through September 2017 note treatment for right hip and knee issues.

In November 2016, the Veteran and his spouse attended a Board hearing. He testified that he hurt his knee playing football for his infantry unit. Further, he noted that he went to sick call a couple of times for his knee aching. In addition, he noted that he was receiving treatment at VAMC New Orleans in 2008 when it was suggested that he needed to get a total hip replacement.

Initially, the Board notes the opinion provided by the Veteran's private physician is of limited probative value, as there was no meaningful rationale provided for the conclusion.  

The Board finds the June 2014 examiner's opinions more probative, as they reflect review of all of the Veteran's medical records, and while the opinions themselves are not a model, they reasonably convey the conclusion that the complaints noted in service were self-limited and that the Veteran presented as suffering from age related deterioration, as opposed to a consequence of a particular in-service injury.  

The Board acknowledges the Veteran's contention as to the cause of his disability. However, he is not competent to opine on such complex medical questions. Specifically, where the determinative issue is one of medical causation as presented here, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. West, 12 Vet. App. 460, 465 (1999). The question of causation of a right hip and right knee disability involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship. As such, the determination of the etiology of the disabilities at issue require a specialized understanding of the medical nature and pathology of the disorder, which the Veteran has not been shown to have. See Jandreau, supra. As such, the Veteran's lay statements are not considered probative. 

Nor may the Veteran prevail under the presumptive provisions governing service connection for chronic diseases. See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a). Although such diseases include degenerative arthritis, service connection would not be warranted unless the underlying disability manifested to a compensable degree within a year of the Veteran's release from active service in May 1986 or August 2003; or exhibited a continuity of symptomatology since that time. Neither situation exists here. Moreover, the Board observes that the above presumption does not apply to periods ACDUTRA or INACDUTRA. See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Based on the foregoing, the Board finds that service connection for a right hip disability and a right knee disability is not warranted. In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).

With regard to the Veteran's claim for hypertension, the Veteran submitted a February 2010 statement from a private physician that indicated that the Veteran had developed hypertension after deployment to Kuwait and opined, (but without providing a rationale), that hypertension was more likely than not a result of military service. Further, the Veteran testified to developing hypertension in 2003 after returning from Kuwait. 

The Board finds that all elements under McClendon are present and accordingly, remand is necessary in this case to provide the Veteran with a medical examination to address whether hypertension may have been incurred in service.  See McClendon, 20 Vet. App. at 81

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant VA records of treatment and associate those documents with the claims file.

2. Arrange for an examination in order to determine the nature and etiology of the Veteran's current hypertension disability.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies should be conducted, and after the examination and interview of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset in, or is otherwise related to a period of active service?  (If hypertension is considered to have had its onset in service, or is related to a period of active service, the particular period of active service during which it had its onset, or to which it is considered related should be identified.)  

The examiner is asked to provide a medical rationale or explanation for the opinion given.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


